Citation Nr: 1519929	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for cause of death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  He is a veteran of the Second World War.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Virtual VA paperless claims processing system contains additional documents pertinent to the appeal.


FINDINGS OF FACT

1. The February 2003 and April 2003 RO rating decisions denied the claim of entitlement to service connection for cause of death; the Appellant was properly notified of these decisions and her appellate rights and did not file a notice of disagreement (NOD) to appeal either decision.

2. Additional evidence received since the February 2003 and April 2003 rating decisions is neither cumulative nor redundant.

3. The Veteran's death was not due to in-service asbestos exposure.






CONCLUSIONS OF LAW

1. The February 2003 and April 2003 rating decisions denying service connection for cause of death are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the service connection claim for cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for entitlement to service connection for cause of death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Appellant's service connection claim for cause of death has been reopened, any error related to the VCAA with regard to the petition to reopen is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in obtaining a new VA opinion after the Appellant submitted her petition to reopen her claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to fully complete the duty to assist is not triggered unless a claim is reopened).

An August 2012 letter notified the Appellant of the elements of a Dependency Indemnity and Compensation (DIC) claim, to include the elements of service connection, and informed her of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The July 2013 VA examiner reviewed the claims file and provided an opinion with rationale that is sufficiently clear to enable the Board to make a fully informed decision on the claim.  The July 2013 VA examination report is adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2012, the RO denied reopening for the Appellant's service-connection claim for cause of death because the evidence submitted was not new and material.  See September 2012 Rating Decision (finding that the submitted evidence had been considered in the February 2003 and April 2003 rating decisions).  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2003 and April 2003, the RO denied the Appellant's claim of entitlement to service connection for cause of death.  The Appellant was notified of the adverse outcomes and her appellate rights in letters dated March 4, 2003 and April 30, 2003, respectively.  She did not appeal either rating decision and the decisions became final.  See May 2003 VA Correspondence (informing the Appellant that her statement dated May 5, 2003 did not constitute an NOD and providing the requirements for an NOD should the Appellant decide to appeal the February and/or April 2003 rating decisions); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Appellant's initial service connection-claim for cause of death because there was no evidence of respiratory problems in service and/or that the pulmonary fibrosis that caused the Veteran's death related to service.  February 2003 Rating Decision.  The RO also denied the Appellant's initial service-connection claim for cause of death because contemporary X-rays did not show asbestos in the Veteran's lungs and because a VA physician did not find that the Veteran's pulmonary fibrosis related to asbestos exposure of any kind.  April 2003 Rating Decision.  

In July 2013, the RO obtained a new VA opinion on the issue of whether the pulmonary fibrosis that caused the Veteran's death related to in-service asbestos exposure.  The RO subsequently denied the claim for service connection for cause of death on the merits.  July 2013 Statement of the Case.  The RO's decision to provide the Appellant with a VA opinion and to readjudicate her claim on the merits essentially reopened the claim.  See Paralyzed Veterans of America, 345 F.3d at 1334; Shade, 24 Vet. App. at 117 (explaining that evidence that requires a new examination/opinion is likely sufficient to reopen the claim).

New and material evidence has been submitted to reopen the claim of service connection for cause of death.  See 38 C.F.R. § 3.156(a).


Merits of the Claim

The Applicant contends that the Veteran's fatal pulmonary fibrosis resulted from in-service asbestos exposure.  See August 2013 Substantive Appeal (VA Form 9) (alleging that the Veteran handled unprotected asbestos while building U.S. Navy vessels at the Norfolk Naval Shipyard and that the asbestos gradually destroyed his lungs); see also December 2012 Statement; October 2012 NOD; January 2011 Statement; September 2010 Claim; May 2003 Statement; March 2003 Claim.  Although the evidence suggests that the Veteran was exposed to asbestos during service, it does not suggest that this exposure resulted in or contribute to the pulmonary fibrosis that resulted in his death.  The claim is denied.

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  A veteran "dies of a service-connected disability" if the disability was the principal or a contributory cause of death.  38 C.F.R. § 3.312 (2014).  The principal cause of death is a "disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death "contributed substantially or materially" to the death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

For claims of service-connection for asbestos-related disabilities, the Board must determine whether: 1) service records demonstrate the claimant was exposed to asbestos during service; 2) the claimant was exposed to asbestos either before or after service; and 3) a relationship exists between any asbestos exposure during service and the claimed disease, keeping in mind the latency and exposure factors associated with asbestos-related claims.  M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsections (d) & (h) (December 13, 2005); see Ashford v. Brown, 10 Vet. App. 120, 124 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Thus, entitlement to service connection for an asbestos-related disability does not require evidence showing an in-service incurrence of a disease or injury.

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (a).  Items such as steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation commonly contain asbestos.  The following occupations involve asbestos exposure: mining and milling, work in shipyards and with insulation, demolition (of old buildings) and construction, carpentry, manufacturing and servicing friction products (such as clutch facings and brake linings), and manufacturing and installing products such as roofing and military equipment.  Id. at Subsection (f).

The inhalation of asbestos fibers can lead to the following asbestos-related diseases/abnormalities: fibrosis (especially interstitial pulmonary fibrosis (asbestosis)); tumors; pleural effusion and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  This list of diseases/abnormalities is not comprehensive.

The latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of the disease.  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor in a claim of service connection; a disease can develop from brief exposure to asbestos.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id. at Subsection (e).  Rating specialists must develop evidence of asbestos exposure, if any, before, during, and after service.

Affording the Appellant the benefit of the doubt, the Veteran was exposed to asbestos in service.  Military personnel records (MPRs) show that the Veteran served as a fireman in the U.S. Navy and that he worked as a tool clerk at the  Norfolk Naval Shipyard constructing U.S. Naval vessels.  See August 1946 Summary of Record of Active Service; May 1946 Notice of Separation From U.S. Naval Service; see also November 2002 VAMRs (noting a history of extensive asbestos exposure after working in shipyards and textiles).  Both positions have a high risk of asbestos exposure.  July 2013 VA Examination Report.

The Veteran's May 1946 separation examination shows that he was "physically qualified to be discharged" and does not indicate that the Veteran experienced any respiratory problems in service.  May 1946 Report of Medical Examination History.  After separating from service in May 1946, the Veteran worked on a full-time basis in textile plants for over thirty years.  September 1999 VAMRs; October and November 2002 VAMRs (noting that the Veteran worked in a textile mill for 20 years after service).  He worked as loom fixer for 22 years in the Dan River Mills and for at least 15 years at Collin-Aikman Corporation.  April 1986 Auditory Progress Note.

The Veteran was in "his usual state of health" until March 2002 when he noticed dyspnea upon exertion and chest tightness with inspiration.  October 2002 VAMRs.  He was diagnosed as having pulmonary fibrosis in April 2002 after a CT scan of the lungs revealed diffuse mediastinal lymphadenopathy.  Subsequent biopsies revealed nonspecific mild interstitial fibrosis.  See October and November 2002 VAMRs.  In August 2002, the Veteran began receiving in-home respiratory care in the form of an oxygen machine and in October 2002 he was hospitalized with severe respiratory symptoms.  See March 2003 Authorization and Consent to Release Information.  October 2002 VA medical records document remote asbestos exposure associated with military service and a 10-year smoking history.

In November 2002, the Veteran reported that his symptoms had worsened since his discharge in October 2002.  He was re-admitted to hospital on November 8, 2002.  The Veteran was diagnosed as having idiopathic pulmonary fibrosis and found to have some evidence of aspiration and esophageal dysmotility.  November 2002 VAMRs.  His condition deteriorated after he was hospitalized and he died on November [redacted], 2002.  The Veteran's death certificate identifies pulmonary fibrosis as the immediate cause of his death and pneumonia as a leading cause of death.

In April 2003, a VA physician reviewed the claims file and opined that the Veteran's pulmonary fibrosis "cannot be stated as being caused by his exposure to asbestos without resort to unfounded speculation."  The physician noted that the Veteran was diagnosed as having idiopathic pulmonary fibrosis, or pulmonary fibrosis of no known etiology, even though his in-service asbestos exposure was well document in the medical record.  He also noted that biopsy findings did not indicate the presence of asbestos and that the Veteran's health rapidly deteriorated after he was diagnosed as having pulmonary fibrosis in Spring 2002.  The VA physician noted that asbestos exposure was never considered the cause of the Veteran's fatal pulmonary fibrosis.

Similarly, the July 2013 VA examiner opined that the Veteran's fatal pulmonary fibrosis "less likely than not" resulted from in-service asbestos exposure.  The July 2013 examiner confirmed that "idiopathic pulmonary fibrosis" cannot be attributable to a single cause, to include asbestos exposure.  He also confirmed that the Veteran had never been diagnosed as having asbestosis and that the October 2002 lymph node biopsies did not support such a diagnosis.  In addition, the examiner noted that the October 2002 pathology results showed several circumscribed granulomas without necrosis, which is not a finding typically associated with asbestosis.

The July 2013 VA examiner observed that the Veteran's latency period of 58 years-from 1944 when he was first exposed to asbestos in the U.S. Navy to 2002 when his pulmonary fibrosis first manifested-is longer than expected.  He explained that pulmonary fibrosis typically manifests 20 to 30 years after asbestos exposure and, consequently, that the Veteran's pulmonary fibrosis would have manifested "much earlier than 2002" if it was related to in-service asbestos exposure.  He also observed that the results of the April 2002 CT scan did not indicate that the Veteran suffered from asbestosis.  The scan showed diffuse mediastinal lymphadenopathy-a condition that is distinct from asbestosis-and therefore suggests that the Veteran's pulmonary fibrosis was caused by something other than asbestos exposure.  See July 2013 VA Examination Report.

Further, the July 2013 VA examiner found that the Veteran had several significant risk factors for pulmonary fibrosis other than in-service asbestos exposure.  He noted that the Veteran had worked for many years in textile mills and that exposure to synthetic fibers in textile mills increases the risk of pulmonary fibrosis.  He also noted that the Veteran had a history of esophageal dysmotility with aspiration and that aspiration is a recognized risk factor for pulmonary fibrosis.

The July 2013 VA examination report constitutes highly probative evidence that weighs against service connection for cause of death.  The examination was conducted by a VA doctor who carefully reviewed the Veteran's claims file and clearly explained-with citations to specific medical findings and principles-why the Veteran's pulmonary fibrosis did not relate to in-service asbestos exposure.  Also, the July 2013 VA examiner's opinion is consistent with the April 2003 opinion provided by a VA physician who also had reviewed the claims file.

The Board has also considered the Appellant's statements regarding the etiology of the Veteran's fatal pulmonary fibrosis.  The Appellant has consistently stated that the Veteran handled unprotected asbestos as regular part of his work at the Norfolk Naval Shipyard and that this exposure resulted in his fatal respiratory problems.  August 2013 Substantive Appeal (VA Form 9); December 2012 Statement; October 2012 NOD; January 2011 Statement; September 2010 Claim.  She has also consistently stated that asbestos gradually destroys the lungs.  The Appellant has reported that the Veteran experienced respiratory problems-coughing and choking-throughout the course of his 47-year marriage to the Appellant and that his symptoms worsened in the decade before his death.  In May 2003, the Appellant stated that the Veteran had had pulmonary fibrosis for several years prior to his death and that the disorder weakened him to such an extent that his immune system was unable to fight the pneumonia that he contracted in November 2002. 

As an initial matter, VA medical records show that the Veteran's respiratory symptoms first manifested with any severity in March 2002 and that he first required in-home respiratory care in August 2002.  See October and November 2002 VAMRs; July 2013 VA Examination Report.  These records constitute probative evidence that weighs against finding that Veteran experienced respiratory problems associated with pulmonary fibrosis for almost 50-years prior to his death and that his symptoms became exacerbated in the last decade of his life.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that recourse to the Federal Rules of Evidence may be appropriate to assist in the articulation of the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (observing that statements made to physicians for purposes of diagnosis and/or treatment are often exempted from the general prohibition of hearsay because the declarant has a strong motive to tell the truth in order to receive proper medical care).  

Although a lay person is competent to report objective signs of illness, such as coughing and the use of an oxygen machine, whether the Veteran's pulmonary fibrosis related to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Appellant's statements are not based on medical training and/or experience, her assertion that the Veteran's pulmonary fibrosis related to in-service asbestos exposure does not constitute competent evidence and is, therefore, outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

In summary, the probative evidence of record indicates that the Veteran's fatal pulmonary fibrosis is not attributable to in-service asbestos exposure, that the Veteran did not have respiratory problems in service, or that the Veteran's pulmonary fibrosis otherwise related to service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for cause of death is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


